Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LALONDE et al (2017/0287215) in view of OSMAN et al (10,019,057).
 	As per claim 1, Lalonde teaches the claimed “processor system for processing image data for rendering a virtual environment on a display system for a user, the user being present in a real environment,” wherein the processor system comprises: “an interface for receiving head tracking data from a head tracking system, wherein the head tracking data is indicative of at least the orientation of the head of the user in the real environment” (Lalonde, HMD device 204 – [070]), and “an image processor” (Lalonde, image processing system 208) configured to: “generate image data for rendering a viewport of the virtual environment on the display system, the viewport being generated based on the head tracking data” (Lalonde, [0071]-[0072], figure 3); “define at least one real-view area in the virtual environment” (Lalonde, figure 3: the display regions 310, 312, 314 and/or 316, [0081]-[0083]), and “determine at least one boundary of the real-view area, the boundary corresponding to predetermined coordinates in the virtual environment for making visible a corresponding part of the real environment in the real-view area, 

 	Claim 2 adds into claim 1 “wherein the at least one boundary comprises a separating line horizontal with respect to the virtual environment, while the real-view area is below the separating line”  which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]; Osman, figure 10).

	Claim 3 adds into claim 1 “wherein the at least one boundary comprises a left separating line vertical with respect to the virtual environment and a right separating line vertical with respect to the virtual environment, the real-view area is between the left and right separating lines”  which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]; Osman, figure 13C).

	Claim 4 adds into claim 1 “wherein the processor system comprises a camera interface for receiving camera data of the real environment as perceived from the user head pose from a camera mounted on the head of the user, and the image processor is 

	Claim 5 adds into claim 4 “wherein the image processor is configured to generate a data plane showing the camera data at least in the real-view area, and generate the image data of the virtual environment over the data plane outside of the real-view area, the data plane moving with respect to the real environment with head rotations and translations as indicated by the head tracking data”  which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]).

	Claim 6 adds into claim 4 “wherein the image processor is configured to generate a local plane in the virtual environment on the position of the real-view area, and to show the camera data to the extent the camera data overlaps with the local plane”  which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a user (Lalonde, [0074]-[0075]).

	Claim 7 adds into claim 4 “wherein the image processor is configured to modify the camera data by adapting the scale or perspective for showing image data of the real environment as perceived from the user head pose” (Lalonde, [0072]).



	Claim 9 adds into claim 1 “wherein the image processor is configured to modify the coordinates of the boundary in the virtual environment based on a change of the position of the user in the real environment” (Lalonde, [0081]-[0083], [0089]; Osman, figure 10, column 13, lines 5-9 – a see-through view 154; column 15, lines 14-37).

	Claim 10 adds into claim 1 “wherein the boundary comprises a horizontal boundary, the processor system is configured to maintain at least a part of the real- view area in the viewport by moving the horizontal boundary in the virtual environment when the pitch of the head of the user as indicated by the tracking data exceeds a predetermined limit” ”  which is obvious in view of Lalonde’s figures 4, 5A and 5B in which the displayed regions can be defined by a person skill in the art (e.g., Lalonde, [0074]-[0075]; Osman, figure 10, column 13, lines 5-9 – a see-through view 154; column 15, lines 14-37).

 	Claims 11-12 claim “head mounted device” (Lalonde, HMD device 204, [0070]-[0072]) based on the system of the claims 1-10; therefore, they are rejected under a similar rationale. 

	Claim 13 adds into claim 11 “wherein the display system has a transparent part, and the image processor is configured to making visible said part of the real environment in the real-view area via the transparent part by not displaying image data in the real-view area” which is well-known in a virtual reality HMD to use a see-through display to view the real environment (Osman, figure 10, column 13, lines 5-9 – a see-through view 154; column 15, lines 14-37).

	Claims 14-15 claim a method and a non-transitory computer-readable medium based on the system of claims 1-10; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616